Exhibit 10.70

 

U-Store-It

460 East Swedesford Road

Suite 3000

Wayne, Pennsylvania 19087

 

By Hand Delivery

 

January 9, 2009

 

Jeffrey P. Foster

247 Delaware Street

Woodbury, NJ 08906

 

Dear Jeffrey:

 

We are pleased to confirm our offer of employment as Senior Vice President and
Chief Legal Officer for U-Store-It (referred to herein as “We” or the “Company”)
and we wanted to take this opportunity to convey some important information
regarding your new position.  Defined terms not otherwise set forth in this
Letter are defined on the Addendum attached hereto.

 

Your first day of employment will be on a mutually acceptable date, but in no
event later than February 16, 2009 and you will report to Christopher Marr,
President and Chief Investment Officer.  You will be compensated a base salary
at the rate of $255,000 per year, payable on a semi-monthly basis.  You are
eligible for a target annual incentive award covering performance for the year
ended December 31, 2009 in the form of a cash payment of 55% of your base salary
dependent upon the achievement of the corporate goals and objectives weighted at
70%, and individual management objectives weighted at 30%, which shall both be
prorated for the portion of 2009 you are employed by the Company.  Under the
current plan, you would be eligible to earn up to 200% of the target award
related to corporate goals and objectives and up to 150% of the target award
related to individual goals. In addition, you will be eligible for annual target
long-term incentive awards in the amount of $230,000; such award value to be
allocated 50% in stock options, 25% in restricted shares and 25% in
performance-vested restricted shares, prorated for the portion of 2009 that you
are employed by the Company.  For your reference, I have attached to this
letter, copies of the draft grant agreements for these awards.  Please note that
the grants will be made not later than thirty (30) days after your first day of
employment with the Company and the number of shares will be determined on that
date.  In addition, the Company will grant you 2,500 common shares of the
Company (which shares shall immediately vest on granting) on the condition that
prior to your first day of employment with the Company you purchase on the open
market an equal number of common shares of the Company.  The Company reserves
the right to request confirmation of your purchase of the common shares set
forth in the preceding sentence.

 

You will be eligible to receive an allowance for the use of an automobile
(including the payment of vehicle insurance) in accordance with the Company’s
policy in effect from time to time or in lieu of providing such allowance, the
Company will provide you with an automobile of suitable standard to your
position and as approved by Christopher Marr.  You will be offered participation
in the Company benefit plans, when eligible, which includes health, vision, and
dental coverage for you and your dependents, life and ad&d, short and long-term
disability, 401(k), Deferred Compensation, Section 125 flexible spending and
access to an Employee Assistance Plan.  You will accrue vacation at a rate of
twenty (20) days per year and sick time and paid holidays according to Company
policy.   In addition to the foregoing benefits, you will be eligible to
participate in any similar benefit programs that may be available to similarly
situated senior executives of the Company generally, on the same terms as may be
applicable to such other executives, in each case to the extent that you are
eligible under the terms of such plans or programs.  The Company shall also
maintain customary liability insurance for trustees and officers and list you as
a covered officer under such policy(ies).

 

--------------------------------------------------------------------------------


 

The Company shall pay or reimburse you for all ordinary and reasonable
out-of-pocket business expenses incurred (and, in the case of reimbursement,
paid) by you during your employment with the Company, pursuant to the Company’s
standard expense reimbursement policy as in effect from time to time, so long as
you provide proper documentation establishing the amount, date and business
purpose of the expenses.  Out-of-pocket business expenses shall include, without
limitation, the costs and expenses required to maintain your bar membership and
continuing legal education requirements in the states where you are presently
licensed and in any other states for which the Company requests your bar
admission.

 

Because this position is classified as exempt, you will not be eligible for
overtime pay and the nature and scope of your responsibilities will dictate the
amount of time and number of hours/days per work week which the Company expects
you will find necessary to devote to the performance of your duties in order to
meet successfully the goals of the Company.  Our offer of employment is
contingent upon your completing and passing a full background check and drug
test as well as the ability to verify that you lawfully are permitted to work in
the United States.  Consequently, you will be required to provide, within the
first three (3) days of employment, the documents necessary to establish your
identity and eligibility for employment.

 

Your employment with the company is “at-will”, meaning that subject to the
conditions set forth in this paragraph and on at least sixty (60) days prior
written notice from the Company or thirty (30) days prior written notice from
you, both you and the Company have the right to terminate the employment
relationship at any time for no reason.  If the Company terminates your
employment relationship pursuant to this paragraph, the Company shall pay you
the Severance Amount within 30 days of receiving a form of waiver and release
acceptable to the Companyand shall continue for a period not to exceed 12 months
medical, prescription and dental benefits to you and your family at least equal
to those which would have been provided to you in accordance with the welfare
benefit plans, practices, policies and programs provided by the Company to the
extent applicable generally to other peer employees of the Company and its
affiliated companies, as if your employment had not been terminated, provided,
however, that if you become reemployed with another employer and you are
eligible to receive medical, prescription and dental benefits under another
employer provided plan, the medical, prescription and dental benefits described
herein shall terminate (collectively, the “Insurance Benefits”).  Except for the
reasons set forth in the next paragraph, if youelect to terminate your
employment with the Company, you understand that you are not entitled to receive
the Severance Amount or the Insurance Benefits.

 

If during the one-year period following the date of a Change of Control you
terminate your employment for Good Reason or during (1) the six month period
prior to the date on which a Change of Control occurs, or (2) the one-year
period following the date a Change of Control occurs, your employment is
terminated by the Company without Cause, not later than thirty (30) days after
the effective date of such termination, you will receive a cash payment equal to
two times the sum of (a) your annual salary as in effect on the date of the
Change of Control, plus (b) the average of the sum of the two previous annual
incentive awards received by you at the time of your termination, or if you have
not received an annual incentive award or only receive one annual incentive
award at the time of such termination, an amount equal to two times the average
of the sum of such annual incentive awards you would have received under the
second paragraph of this letter if you would have remained employed through the
period required to be entitled to receive the annual incentive award and
satisfied all target performance objectives, plus (c) the average of the sum of
the two previous annual long-term incentive awards, plus (d) the Insurance
Benefits.  In addition and notwithstanding anything contrary contained in any
plan, all grants and awards of equity (and any accrued dividends or
distributions thereon) held by you shall become fully vested and exercisable on
the effective date of your termination under this paragraph.

 

If either payment made to you under the preceding two paragraphs within six
months of the date of your termination of employment would cause you to incur
any additional tax under Section 409A of the Internal Revenue Code of 1986, as
amended, then payment of such amounts shall be delayed until the date that is
six months following your termination date (“Earliest Payment Date”).  If this
provision becomes applicable, it is anticipated that payments that would have
been made prior to the Earliest Payment Date in the absence of this provision
would be paid as a lump sum on the Earliest Payment Date and the remaining
severance benefits or other payments would be paid according to the schedule
otherwise applicable to the payments.

 

In connection with your duties as Chief Legal Officer, you will have access to
Company Confidential Information.  You shall keep secret and retain in strictest
confidence, and shall not use for your personal

 

--------------------------------------------------------------------------------


 

benefit or the benefit of others or directly or indirectly disclose any Company
Confidential Information, except (a) as may be required or appropriate in
connection with the carrying out of your duties, (b) with the Company’s express
written consent, or (c) as may otherwise be required by law or any legal
process.  All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof) made, produced or compiled by you
or made available to you concerning the businesses and investments of the
Company and its affiliates shall be the Company’s property and shall be
delivered to the Company at any time on request. The Employee shall assign to
the Company all rights to trade secrets and other products relating to the
Company’s business developed by him alone or in conjunction with others at any
time while employed by the Company. The Employee acknowledges and agrees that
any breach by him regarding Confidential Company Information would result in
irreparable injury and damage for which money damages would not provide an
adequate remedy. Therefore, if the Employee breaches any of the provisions of
this paragraph, the Company and its affiliates shall have the right and remedy
to have the terms of this paragraph specifically enforced (without posting bond
and without the need to prove damages) by any court having equity jurisdiction,
including, without limitation, the right to an entry against you of restraining
orders and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants. This right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages).

 

If any payments made to you or any benefit received by you from the Company is
deemed to constitute a Parachute Payment, alone or when added to any other
amount payable or paid to or other benefit receivable or received by you which
is deemed to constitute a Parachute Payment (whether or not under an existing
plan, arrangement or other agreement), and would result in the imposition on you
of an excise tax under Section 4999 of the Internal Revenue Code of 1986, as
amended, then in addition to any other benefits to which you are entitled , you
shall be paid by the Company an amount in cash equal to the sum of the excise
taxes payable by you by reason of receiving Parachute Payments plus the amount
necessary to put you in the same after-tax position (taking into account any and
all applicable federal, state and local excise, income or other taxes at the
highest applicable rates on such Parachute Payments and on any payments under
this paragraph), as if no excise taxes had been imposed with respect to
Parachute Payments.  The amount of any payment under this paragraph shall be
computed by a certified public accounting firm mutually and reasonably
acceptable to you and the Company, the computation expenses of which shall be
paid by the Company.

 

The terms of this letter and your employment shall be governed by the laws of
the Commonwealth of Pennsylvania without regard to principles of conflicts of
law.  The terms of this letter shall be reviewed by you and the Company on an
annual basis.

 

Jeffrey, on behalf of the entire U-Store-It team, we look forward to working
with you!   We believe you will find your association with U-Store-It to be
attractive in terms of your responsibilities, personal job satisfaction and
opportunities for professional development.  Please confirm your acceptance of
this offer by signing this employment letter and returning it to me not later
than                 , 200   .

 

Sincerely,

 

/s/ Christopher Marr

 

Christopher Marr,

 

President and Chief Investment Officer

 

 

 

I have reviewed the foregoing, I understand the terms, and I accept the terms of
this offer of employment.

 

 

 

 

 

/s/ Jeffrey P. Foster

 

 

Jeffrey P. Foster

 

Date

 

--------------------------------------------------------------------------------


 

ADDENDUM

 

Defined Terms

 

Cause shall mean (A) the conviction for (or pleading nolo contendere to) any
felony or a misdemeanor involving moral turpitude; (B) the commission of an act
of fraud, theft or dishonesty related to the business of the Company or its
affiliates or the performance of your duties; (C) the willful and continuing
failure or habitual neglect to perform your duties; or (D) any material
violation regarding Confidential Company Information (defined below).

 

Change of Control shall mean (A) the dissolution or liquidation of the Company,
(B) the merger, consolidation, or reorganization of the Company with one or more
other entities in which the Company is not the surviving entity or immediately
following which the persons or entities who were beneficial owners (as
determined pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of voting securities of the Company immediately
prior thereto cease to beneficially own more than 50% of the voting securities
of the surviving entity immediately thereafter, (C) a sale of all or
substantially all of the assets of the Company to another person or entity other
than an affiliate of the Company, (D) any transaction (including without
limitation a merger or reorganization in which the Company is the surviving
entity) that results in any person or entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (other than persons who are
shareholders or affiliates immediately prior to the transaction) owning thirty
percent 30%) or more of the combined voting power of all classes of shares of
the Company, or (E) individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a trustee
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
trustees then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for trustee, without written objection to such nomination) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of trustees or other actual or threatened
solicitation of proxies or contests by or on behalf of a person other than the
Board;

 

Confidential Company Information shall mean all confidential information,
knowledge or data relating to the Company or any of its affiliates, or to the
Company’s or any such affiliate’s respective businesses and investments
(including confidential information of others that has come into the possession
of the Company or any such affiliate), learned by the Employee heretofore or
hereafter directly or indirectly from the Company or any of its affiliates and
which is not generally available lawfully and without breach of confidential or
other fiduciary obligation to the general public without restriction

 

Good Reason shall mean (A) the material reduction of your authority, duties and
responsibilities, or the assignment to you of duties or responsibilities
materially and adversely inconsistent with your position or positions with the
Company and its subsidiaries and affiliates; (B) a material reduction in base
salary; (C) a Change of Control; (D) the relocation of the Company’s
headquarters more than fifty (50) miles from the Company’s offices in Wayne,
Pennsylvania, unless the relocation results in the work location being closer to
your primary residence; or (E) the Company’s material and willful breach of this
Letter or any other agreement between you and the Company.  An event or
condition shall cease to constitute Good Reason one (1) year after the event or
condition first occurs.

 

Parachute Payment or Parachute Payments shall mean any payment deemed to
constitute a “parachute payment” as defined in Section 280G of the Internal
Revenue Code of 1986, as amended.

 

Severance Payment shall mean for the period on or prior to December 31, 2009,
the sum of $350,000, and thereafter, increased annually at the greater of
(a) the percentage increase in base salary granted to you by the Company, or
(b) the increase in the consumer price index from the preceding calendar year.

 

--------------------------------------------------------------------------------